DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of Sept. 13, 2020. Claims 1-20 are pending and have been considered as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: 
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

 	Claim 1 recites the limitations of determining whether the series of events corresponds to a malicious event; and in response to determining that the series of events corresponds to the malicious event, escalating the series of events comprises performing at least one countermeasure to resolve the series of events. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at a series of events or observing a series of events and mentally determine whether the series of events corresponds to a malicious event. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at or observing a series of events detected from sensor data and mentally determine whether the series of events corresponds to a malicious event, either mentally or using a pen and paper. Thus, the claims recite a mental process. 

	Step 2A Prong Two Analysis: 
With regard to Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additional
Claim 1 also recites the additional establishing a communication path between the autonomous vehicle and an operator such that the operator is able to converse with accomplices causing the series of events. The establishing a communication path step is also recited at a high level of generality (i.e. as a general means of establishing a communication path to notify corresponding parties about result from the determining step), and amounts to mere post solution, which is a form of insignificant extra-solution activity. 

Claim 1 recites the additional elements such as an autonomous vehicle and a control device, merely describing how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Independent claims 8 and 16 are similar to claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. The additional limitation of claim 16 going to a a tangible computer-readable medium merely describe how to generally "apply" the otherwise mental judgments in a generic or general purpose computing environment.
Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	
	Dependent claims 2-7, 9-15 and 17-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 6, the addition limitations of “processor is further configured to, in response to determining that the confidence score is below the threshold score, update the normalcy mode to include the series of events indicating that the series of events does not correspond to the malicious event” are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrenson (US20190009785 A1). 
	Regarding claim 1, Lawrenson teaches a system, comprising: 
	an autonomous vehicle comprising at least one vehicle sensor located on the autonomous vehicle ([0060] the sensors included in the autonomous vehicle may include cameras, a LIDAR (actuators, a light detection and ranging) system, a radar system), wherein the autonomous vehicle is configured to travel along a road (Fig, 4A, step 401, autonomous vehicle travels along route); 
	a control device associated with the autonomous vehicle and comprising a processor ([0082] The bullying detection unit 520 includes a bullying signature database 521 and a bullying detection algorithm 522, which may be executed by a processor) configured to: 
	detect, from sensor data received from the at least one vehicle sensor, a series of events within a threshold period of time (step 402 in Fig. 4A; [0044] if the monitored vehicle 220 acts in a way to cause potential danger to the autonomous vehicle 210 or cause the autonomous vehicle 210 to operate in a less than optimal manner above a predetermined threshold, actions of the monitored vehicle 220 may be identified as a bullying behavior or action), 
	wherein: the series of events taken in the aggregate within the threshold period of time deviates from a normalcy mode ([0032] detecting bullying behavior implicitly means that it is not a normal behavior., e.g. it is anticipated that the event can comprise one or more of following the autonomous vehicle within a predetermined distance for a predetermined period of time (e.g., tailgate), flashing of lights, excessive honking, angle of approach, speed of approach, erratic behavior (e.g., frequent swerving), frequent changing of lanes, thus a series); [0053]when vehicle interactions corresponding to the candidate bullying signature occurs a predetermined number of times, the candidate bullying signature may be verified as a valid bullying signature); 
	the normalcy mode comprises events that are expected to be encountered by the autonomous vehicle ([0032] detecting bullying behavior implicitly means that it is not a normal behavior); 
	a number of events in the series of events is above a threshold number ([0032], [0053], iterations of responding to a particular type of potential danger or stimuli, the autonomous vehicle may learn to perform the corresponding action as a matter of course when detecting the particular type of potential danger; [0071] In operation 421, a check is made to determine whether the candidate bullying signature has been previously detected a predetermined number of times. If the candidate bullying signature is determined to have been previously detected at least the predetermined number of times, the candidate bullying signature is verified as a bullying signature in operation 422. Further, the verified bullying signature is added to the bullying signature database in operation 423); determine whether the series of events corresponds to a malicious event ([0048]- [0053], [0072] If the candidate bullying signature is determined to have been previously detected less than the predetermined number of times, the candidate bullying signature is stored to a database for future comparisons in operation 424); and 
	in response to determining that the series of events corresponds to the malicious event, escalate the series of events to be addressed ([0048]- [0049]), 
	wherein: escalating the series of events comprises performing at least one countermeasure to resolve the series of events (Fig. 4C and corresponding paragraphs); and
	 the at least one countermeasure comprises establishing a communication path between the autonomous vehicle and an operator such that the operator is able to converse with accomplices causing the series of events ([0054] One or more of the other vehicle units 340 may be controlled to alert or notify authorities of the detected bullying activity; when a bullying activity is detected, lights may be operated in a specific manner or pattern to alert nearby police vehicles of the bullying activity; [0057] modifying speed or direction of vehicle, applying a lighting scheme to provide a visible indication that a bullying event has been detected, providing a warning/explanation to passengers regarding the bullying event, compiling a report/evidence that can be sent to an authority (e.g., police or insurance company), transmitting a report to an authority).

Regarding claims 8 and 16, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 8 and 16, with claim 1 being drawn to a system, claim 8 being drawn to a corresponding method and claim 16 being drawn to a corresponding non-transitory computer-readable media. 
	
	Regarding claim 3, Lawrenson teaches wherein detecting the series of events within the threshold period of time comprises detecting one or more of: a first series of events indicating that the autonomous vehicle is forced to deviate from a predetermined routing plan by one or more vehicles such that the autonomous vehicle is forced to re-route or pullover; a second series of events indicating that the autonomous vehicle is forced to slow down by one or more vehicles where other surrounding vehicles are not slowing down; a third series of events indicating that the autonomous vehicle is forced to slow down as detected by monitoring a speed of an engine of the autonomous vehicle; a fourth series of events indicating one or more impacts with the autonomous vehicle by one or more vehicles tampering with the autonomous vehicle; a fifth series of events indicating unexpected driving behaviors from one or more vehicles comprising invading a threshold distance from the autonomous vehicle; a sixth series of events indicating a vehicle sensor located on the autonomous vehicle is non-responsive as a result of an impact; a seventh series of events indicating that the autonomous vehicle is forced to drive over an object on the road as a result of unexpected driving behaviors of one or more vehicles; an eighth series of events indicating that a scheduled action indicated in a map data unexpectedly not occurred, wherein the scheduled action comprises at least one of scheduling of a traffic light and scheduling of a railroad crossing light; and a ninth series of events indicating that a field of view of the at least one vehicle sensor is obfuscated (at least [0060] The sensor data obtained may indicate, a distance between the autonomous vehicle and other vehicles, an angle of approach by other vehicles, velocity at which other vehicles approach the AV, rate of change of velocity of other vehicles, frequency of breaking, and the like).		
	Regarding claim 4, Lawrenson teaches wherein determining whether the series of events corresponds to the malicious event comprises: 
	comparing the series of events with the normalcy mode ([0048] The bullying detection unit 330 may receive sensor data as input and compare the received sensor data against data (e.g., bullying signature data) stored in the bullying signature database 331); 
	determining whether above a threshold number of events from the series of events correspond to any of the expected events ([0053] when vehicle interactions corresponding to the candidate bullying signature occurs a predetermined number of times, the candidate bullying signature may be verified as a valid bullying signature); and 
in response to determining that the series of events does not correspond to any of the expected events, determining that the series of events corresponds to the malicious event ([0053]).
Regarding claim 9, please see the rejection above with respect to claim 4, which is commensurate in scope to claim 4, with claim 4 being drawn to a system, claim 9 being drawn to a corresponding method. 

	Regarding claim 5, Lawrenson teaches wherein the processor is further configured to: assign a confidence score to the series of events, wherein the confidence score indicates a probability of the series of events corresponding to the malicious event ([0063]); determine whether the confidence score is above a threshold score; and in response to determining that the confidence score is above the threshold score, escalate the series of events to be addressed ([0063] A determination of a match may be based on a number of stipulated parameters. For example, a match may be determined if a speed of approach and an angle of approach of the obtained sensor data match with a speech of approach and an angle of approach of a bullying signature stored in the bullying signature database. Further, a match may be determined if similarity between the datasets is within a predetermined tolerance (threshold score). For example, a 90% (confidence score) match between the data sets may be determined to be a match).	
	Regarding claim 6, Lawrenson teaches wherein the processor is further configured to, in response to determining that the confidence score is below the threshold score, update the normalcy mode to include the series of events indicating that the series of events does not correspond to the malicious event (Fig, 4B, step 424, when answer to detected predetermined number of time is “no”, store as candidate bullying signature).		
	Regarding claim 10, Lawrenson teaches wherein determining whether the series of events corresponds to the malicious event comprises: 
	comparing a threshold number of events from the series of events with the normalcy mode, wherein the threshold number of events is a subset of the series of events; determining whether the threshold number of events from the series of events in the aggregate corresponds to the normalcy mode ; and in response to determining that the threshold number of events from the series of events in the aggregate corresponds to the normalcy mode, determining that the series of events corresponds to the malicious event (Fig. 4B and corresponding paragraphs).
	
	Regarding claim 11, Lawrenson teaches wherein the communication path comprises one or more of audio and visual communications ([0054] when a bullying activity is detected, lights (visual communications) may be operated in a specific manner or pattern to alert nearby police vehicles of the bullying activity; [0057] Countermeasures may include, modifying speed or direction of vehicle, applying a lighting scheme to provide a visible indication that a bullying event has been detected, providing a warning/explanation to passengers regarding the bullying event, compiling a report/evidence that can be sent to an authority (e.g., police or insurance company), transmitting a report to an authority, or the like).		
	Regarding claim 12, Lawrenson teaches wherein escalating the series of events comprises sending a notifying message to law enforcement indicating that the autonomous vehicle is being tampered with at a particular location where the series of events is detected ([0054] vehicle units 340 may be controlled to alert or notify authorities of the detected bullying activity. when a bullying activity is detected, lights may be operated in a specific manner or pattern to alert nearby police vehicles of the bullying activity).	
	Regarding claim 17, Lawrenson teaches wherein the events in the normalcy mode correspond to events expected from at least one of: moving objects comprising vehicles and pedestrians ([0031] autonomous vehicle sensors may also collect data of nearby moving objects, such as other vehicles, to detect potential dangers and to direct corresponding actions thereto); and static objects comprising road signs and traffic lights ([0031] static physical environment, such as nearby buildings, road signs, mile markers and the like, for determining its respective location).		
	Regarding claim 18, Lawrenson teaches wherein the at least one vehicle sensor comprises at least one of a camera, Light Detection and Ranging (LiDAR) sensor, motion sensor, and infrared sensor ([0060]).	
	Regarding claim 19, Lawrenson teaches wherein the at least one vehicle sensor comprises a sensor monitoring performance of at least one of an engine, a wheel, a tire, a transmission component, and an electrical component of the autonomous vehicle ([0051] The sensor data collected may include speed, unplanned direction changes and the like).

	Regarding claim 20, Lawrenson teaches wherein the autonomous vehicle is a tracker unit and is attached to a trailer ([0041] autonomous vehicle (AV) 210 includes multiple autonomous vehicle sensors 211, which may be located at various parts of the autonomous vehicle 210. Although the autonomous vehicle sensors 211 are illustrated as being located at front and rear of the autonomous vehicle 201, aspects of the present disclosure are not limited thereto, such that the autonomous vehicle sensors 211 may be located at other locations of the autonomous vehicle 210, such as side or corner portions of the autonomous vehicle 210).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over by Lawrenson (US20190009785) in view of Perko (US 20190019416 A1). 
	Regarding claim 2, Lawrenson does not explicitly teaches but Perko teaches the series of events comprises at least one event that is not within a field-of-view of the at least one vehicle sensor; and the field-of-view of the at least one sensor corresponds to a detection zone of the at least one vehicle sensor ([0036] an object at a location corresponding to a maneuver can occlude one or more sensor(s) on-board an autonomous vehicle such that the autonomous vehicle is unable to fully perceive the surrounding environment at the location, and therefore unable to safely execute the maneuver; an occluding object can occlude a motion of an autonomous vehicle such that the autonomous vehicle may be unable to execute a maneuver without a high probability of colliding with the occluding object or another object; [0046] an occlusion point (e.g., a location specified by a latitude-longitude coordinate).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, detecting a bullying event, as taught by Lawrenson, the series of events comprises at least one event that is not within a field-of-view of the at least one vehicle sensor; and the field-of-view of the at least one sensor corresponds to a detection zone of the at least one vehicle sensor, as taught by Perko, as Lawrenson and Perko are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized when an event that is not within a field-of-view of the at least one vehicle sensor happens a vehicle may need assistance ([0019], Perko).

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over by Lawrenson, (US20190009785) in view of Samardzic (US20160161831).
	Regarding claim 7, Lawrenson teaches the system further comprises a surveillance sensor associated with the autonomous vehicle ([0048] The bullying detection unit 330 may receive sensor data as input and compare the received sensor data against data (e.g., bullying signature data) stored in the bullying signature database 33; generates a bullying event to trigger collection of evidence);
	 the surveillance sensor is configured to be activated upon detecting the series of events ([0055] The evidence detection unit 350, upon detection of a bullying event, may gather evidence data and store the collected evidence data in the evidence database 353); and the surveillance sensor is further configured to record the series of events ([0055]). 	Lawrenson does not explicitly teach however Samardzic teaches the limitation of surveillance sensor is hidden from sight ([0002], [0004]). 	
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, detecting a bullying event, as taught by Lawrenson, a hidden surveillance sensor, as taught by Samardzic, as Lawrenson, and Samardzic are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a hidden surveillance sensor and predictably applied it to detecting a bullying event of Lawrenson to provide a desired field of view useful in allowing an operator to better operate a vehicle ([0002], Samardzic).

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over by Lawrenson (US20190009785) in view of Lahiri (US20120246109 A1). 
	Regarding claim 13, Lawrenson does not explicitly teach but Lahiri teaches wherein the threshold period of time is determined based at least in part upon the number of events in the series of events such that as the number of events in the series of events increases, the threshold period of time increases ([0003], [0006] use of different event thresholds for different window sizes, [0026]-[0028]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, determining a bullying event based on a threshold, as taught by Lawrenson, dynamically changing the threshold based on the number of events, as taught by Lahiri, as Lawrenson and Lahiri are directed to data processing (same field of endeavor), and one of ordinary skill in the art would have recognized dynamically changing the threshold based on the number of events and predictably applying it in determining a bullying event based on a threshold to efficiently solve a detected burst avoid overloading of a system that handles the events ([0033]-[0034], Lahiri).

Claims 14-15 are rejected under 35 U.S.C. 103 as being obvious over by Lawrenson, (US20190009785) in view of Cameron (US20210170989).
	Regarding claim 14, while Lawrenson teaches applying a lighting to discourage accomplices causing the series of events ([0057] applying a lighting scheme to provide a visible indication that a bullying event has been detected, providing a warning/explanation to passengers regarding the bullying event, compiling a report/evidence that can be sent to an authority (e.g., police or insurance company), transmitting a report to an authority), Lawrenson does not explicitly teaches but Cameron teaches remotely activating a horn of the autonomous vehicle ([0031]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, detecting a bullying event, as taught by Lawrenson, remotely activating a horn of the autonomous vehicle, as taught by Cameron, as Lawrenson and Cameron are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of remotely activating a horn of the autonomous vehicle ([0002], Cameron) and predictably applied it to improve security of detecting a bullying event of Lawrenson.
 
	Regarding claim 15, Lawrenson teaches further comprising in response to determining that the series of events does not correspond to the malicious event, updating the normalcy mode to include the series of events (Step 424 in Fig. 4B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/JINGLI WANG/         Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666